—Judgment unanimously affirmed. Memorandum: County Court properly determined that the roadblock conducted by the State Police to detect persons who were driving while intoxicated was a permissible seizure within the meaning of the Fourth Amendment (see generally, People v Scott, 63 NY2d 518). Contrary to the contention of defendant, his vehicle was stopped “pursuant to a nonarbitrary, nondiscriminatory and uniform procedure, involving the stop of all vehicles” approaching the roadblock *1014(People v John BB., 56 NY2d 482, 488, cert denied 459 US 1010). The Troopers were given explicit verbal instructions on the procedures to be used at the roadblock, including the nature of the questions to be asked of every motorist. Those instructions “afforded little discretion to operating personnel” (People v Scott, supra, at 526). (Appeal from Judgment of Wayne County Court, Sirkin, J. — Felony Driving While Intoxicated.) Present — Pine, J. P., Hayes, Wisner, Kehoe and Burns, JJ.